UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7321


GEORGE CHRISTOPHER WASHINGTON,

                Plaintiff - Appellant,

          v.

SYKES; S. MESSER, Officer; POWERS, Officer; VICKIE MULLINS;
DELLERAY POWER,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Norman K. Moon, Senior
District Judge. (7:12-cv-00437-NKM-RSB)


Submitted:   January 21, 2014             Decided: January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Christopher Washington, Appellant Pro Se. Richard Carson
Vorhis, Senior Assistant Attorney General, Richmond, Virginia;
Carlene Booth Johnson, PERRY LAW FIRM, PC, Dillwyn, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           George   Christopher      Washington       appeals   the   district

court’s   order   denying   relief   on    his   42   U.S.C.    § 1983   (2006)

complaint.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.     See Washington v. Sykes, No. 7:12-cv-00437-NKM-

RSB (W.D. Va. July 15, 2013).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                      AFFIRMED




                                      2